Citation Nr: 1517317	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left elbow disability. 

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1969.  He was awarded the Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 RO rating decisions.  The October 2007 RO rating decision, in pertinent part, granted service connection and a 30 percent rating for PTSD, effective May 30, 2007. 

The April 2009 RO decision denied service connection for a left shoulder disability, to include as secondary to a service-connected left elbow disability, and denied a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability. 

A June 2009 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective May 30, 2007.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993).  

This case was remanded in October 2012 for further development.  

As explained below, the Veteran has indicated that the issue he wishes to pursue is entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left elbow disability.  This issue was referred to the Agency of Original Jurisdiction (AOJ) by the Appeals Management Center (AMC) in March 2013.  

The issue of entitlement to TDIU has been raised by the Veteran's contentions and the record.  In light of this, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran ) 

The issues of service connection for a left shoulder disability, a higher rating for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran clarified that he was not claiming entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability, and hence, there remain no allegations of errors of fact or law for appellate consideration. 


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2008, the Veteran advised the RO that he was undergoing left elbow surgery.  It appears that the RO mistakenly reviewed this as request for a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability.  The RO denied benefits in an April 2009 rating action.  In May 2009, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in June 2009.  An Appeal to Board of Veterans Appeals (VA Form 9) was received in July 2009.  In April 2013, the Veteran indicated that he wanted benefits based on the left elbow surgery and not left shoulder surgery.  The request for a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left elbow disability has been referred to the AOJ.  

Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the appeal regarding entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability is dismissed.


ORDER

The appeal regarding entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability is dismissed.


REMAND

In October 2012, the case was remanded for a VA medical opinion regarding whether it is at least as likely as not that the Veteran's left shoulder disorder was related to service or was otherwise aggravated by his service-connected left elbow disability.  However, the opinion obtained in January 2013 is unclear.  A new opinion should be obtained on remand.

In the October 2012remand, the Board also requested that the AOJ obtain any records of treatment from the Veteran.  The Veteran failed to directly respond to the request; however, in this regard, the Board notes that at a July 2008 Social Security Administration (SSA) disability determination examination, the Veteran reported that he was seeing Dr. Wende J. Anderson on a monthly basis.  While the record contains two summary reports from this private psychologist dated in April 2008 and July 2009, the clinical notes associated with his monthly treatment have not been associated with the claims file.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   Moreover, a VA psychiatric compensation examination has not been conducted since March 2013, over two years ago.  The Veteran continues to argue that his symptoms have worsened.  Another VA examination is needed.    

Finally, the Veteran should be provided a VCAA letter addressing his TDIU claim.  He should also be provided an opportunity to describe the circumstances surrounding his in-service left shoulder injury, as well as a written opinion from Carlos Woodward, M.D., the orthopedic doctor that performed surgery on his left elbow.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  In a VA treatment note dated April 28, 2008, the Veteran stated that he injured his left shoulder in Vietnam.  Contact the Veteran and ask him to describe the circumstances surrounding his in-service left shoulder injury.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2012 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records (as opposed to a summary) from Dr. Wende J. Anderson, dated from 2006 forward. 

5.  The Veteran has stated that the orthopedic doctor that performed surgery on his left elbow told him that his left shoulder disorder "is related" to his left elbow disorder.  See VA examination report, dated March 24, 2009.  Contact the Veteran and provide him an opportunity to submit a written opinion, supported by rationale, from Carlos Woodward, M.D. as to whether his left elbow disorder caused or aggravated his left shoulder disorder.

6.  Thereafter, arrange for a VA orthopedist to review the Veteran's claims folder.  After reviewing the file, the examiner must provide opinions on the following:

(a)  Is it at least as likely as not (50% or greater probability) the Veteran's degenerative arthritis of the left shoulder had its clinical onset during active service or is related to any in-service injury, to include when he was hit with a board in October 1968?

(b)  Is it at least as likely as not (50% or greater probability) the Veteran's degenerative arthritis of the left shoulder was caused by his left elbow disorder, to include by any unnatural restriction of his left arm and elbow associated with the left elbow disorder?

(c)  Is it at least as likely as not (50% or greater probability) the Veteran's degenerative arthritis of the left shoulder was aggravated (i.e., worsened) by his left elbow disorder, to include by any unnatural restriction of his left arm and elbow associated with the left elbow disorder?

A complete explanation in support of the opinions must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for psychiatric disability.  

8.  Arrange for an appropriate examiner (if possible, a vocational rehabilitation specialist) to evaluate the issue of entitlement to a TDIU.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should identify all limitations imposed on the Veteran as a consequence of the Veteran's service-connected disabilities (i.e., PTSD, hearing loss, left elbow disorder) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

9.  Finally, after completing any other development that may be indicated, readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


